DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of U.S. Patent No. 11,140,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
Claim 1 is anticipated by claim 1 of the ‘022 Patent. 
Claim 2 is anticipated by claim 2 of the ‘022 Patent.
Claim 3 is anticipated by claim 3 of the ‘022 Patent.
Claim 4 is anticipated by claim 4 of the ‘022 Patent.
Claim 5 is anticipated by claim 5 of the ‘022 Patent.
Claim 6 is anticipated by claim 6 of the ‘022 Patent.
Claim 7 is anticipated by claim 1 of the ‘022 Patent.
Claim 8 is anticipated by claim 7 of the ‘022 Patent.
Claim 9 is anticipated by claim 9 of the ‘022 Patent.
Claim 10 is anticipated by claim 10 of the ‘022 Patent.
Claim 11 is anticipated by claim 11 of the ‘022 Patent.
Claim 12 is anticipated by claim 12 of the ‘022 Patent.
Claim 13 is anticipated by claim 13 of the ‘022 Patent.
Claim 14 is anticipated by claim 14 of the ‘022 Patent.
Claim 15 is anticipated by claim 9 of the ‘022 Patent.
Claim 16 is anticipated by claims 7 and 9 of the ‘022 Patent.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 4-“determin3” appears to be a misspelling of “determine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0283194 to Villella et al.
As concerns claim 1, a network log time alignment method, comprising: obtaining to-be-analyzed log data (0005-log messages) of one or more network devices (0005-variety network platforms; 0081);  
parsing the log data of the one or more network devices to obtain features (0058-parsing log messages; 0006-processing log messages; metadata, fields of information; 0007-rules based processing of log messages; 0013; 0081-hostname identifier) of each network device; 
determining associated features (0116-0117-events, statistics; abstract-events (e.g. unauthorized access, logins, etc.)) of the one or more network devices according to the features of each network device (0006-metadata, fields of information; 0007; 0016; 0116-0117-similar events, event statistics); and 
performing alignment (0006-normalization of log information, time zones; 0021-time stamp, normalize for local time zone, clock offset, platform time; 0022-collected time stamps related to a common time reference; 0098-timestamp synchronized) on log time in the log data of the one or more network devices according to the associated features.
  	As concerns claim 9, a network log processing apparatus, wherein the apparatus comprises: a processor (0050-inherent computer will have a processor); and a non-transitory computer readable medium (inherent computer will have memory, 0050) which contains computer-executable instructions; the processor is configured to execute the computer-executable instructions to perform operations comprising: 
obtaining to-be-analyzed log data (0005-log messages) of one or more network devices (0005-variety network platforms; 0081);  
parsing the log data of the one or more network devices to obtain features of each network device (0058-parsing log messages; 0006-processing log messages; metadata, fields of information; 0007-rules based processing of log messages; 0013; 0081-hostname identifier); 
determining associated features of the one or more network devices according to the features of each network device (0006-metadata, fields of information; 0007; 0016; 0116-0117-similar events, event statistics); and 
performing alignment (0006-normalization of log information, time zones; 0021-time stamp, normalize for local time zone, clock offset, platform time; 0098) on log time in the log data of the one or more network devices according to the associated features.  
As concerns claims 2 and 10, the invention according to claims 1 and 9, wherein the parsing the log data of the one or more network devices to obtain features of each network device comprises: for each network device, recognizing mutation points (0052-timestamp of improper event; 0106; “mutation points” are given the broadest reasonable interpretation, limitations from the specification are not read into the claims, merely a label) in log data of the network device, and determining log items corresponding to the mutation points as the features (0052-note event in log; 0054; 0055; 0097; 0106) of the network device.  
As concerns claims 3 and 11, the invention according to claims 1 and 9, wherein the parsing the log data of the multiple network devices to obtain features of each network device comprises: obtaining identical events (0055-same events on different computers; 0089) in the log data of the one or more network devices by means of analysis; and 
for each network device, determining log items that correspond to the identical events and that are in log data of the network device as the features of the network device (0055-log manager determines log events).  
As concerns claims 4 and 12, the invention according to claims 1 and 9, wherein the method further comprises: obtaining pairing events (0055-same events on different computers; 0110) in a system; and the parsing the log data of the one or more network devices to obtain features of each network device comprises: recognizing the pairing events in the log data of the multiple network devices (0055-log manager determines log events; 0106; 0116); and for each network device, determining log items corresponding to the pairing events as the features of the network device (0055; 0106; 0097).  
As concerns claims 5 and 13, the invention according to claims 1 and 9, wherein the method further comprises: obtaining pairing statuses in a system (0074; 0109-0110); and the parsing the log data of the one or more network devices to obtain features of each network device comprises: recognizing the pairing statuses in the log data of the one or more network devices (0074; 0081; 0097); and for each network device, determining log items corresponding to the pairing statuses as the features of the network device (0074; 0081; 0087; 0097).  
As concerns claims 6 and 14, the invention according to claims 1 and 9, wherein each network device has multiple features, and the determining associated features of the multiple network devices according to the features of each network device comprises: determining features having a maximum correlation in multiple features of the multiple network devices (0097-parsing information of particular fields; 0098-log particular type of message; 0099-rule to log messages based on various features/parameters;  0108-analysis tool, frequency of particular event, breakdown of events by type), wherein the features having the maximum correlation are the associated features of the one or more network devices (0097; 0108; 0111-rules, event data; thus features from multiple devices that match rule have a “maximum correlation” with each other; 0116-analyze to determine if information is reoccurring, certain events over a period of time are similar).  

As concerns claims 7 and 15, the invention according to claims 1 and 9, wherein the performing alignment on log time in the log data of the multiple network devices according to the associated features comprises: 
obtaining a reference time (0022) for log alignment; 
wherein the reference time is a log time of the associated feature in log data of a reference network device (0022), and the reference network device is a network device determined in the one or more network device; 
and for each network device, determining a calibration time deviation (0022) of the network device, wherein the calibration time deviation is a difference between a log time of the associated feature of the network device and the reference time (0022-time stamp for collected event, system time…time is used to make corrections for clock offsets; 0098-synchronizing time will inherently perform the correct calculation for alignment based on difference), and subtracting the calibration time deviation (0022-correction to clock offsets; 0098-synchronizing time will inherently perform the correct calculation for alignment based on difference) from a log time in log data of the network device, so that the log time of the network device is aligned with a log time of the reference network device (0098-synchronizing time). 
As concerns claim 8 and 16, the invention according to claims 1 and 9, wherein the performing alignment on log time in the log data of the one or more network devices according to the associated features comprises: setting a reference time of the associated features (0022), wherein the reference time is a fault report time (0099; 0108); and for each network device, determining a calibration time deviation of the network device (0022), wherein the calibration time deviation is a difference between a log time of the associated feature of the network device and the reference time (0022-time stamp for collected event, system time…time is used to make corrections for clock offsets; 0098-synchronizing time will inherently perform the correct calculation for alignment based on difference), and subtracting the calibration time deviation from a log time in log data of the network device, so that the log time of the network device is aligned with a log time of another network device (0022-correction to clock offsets; 0098-synchronizing time will inherently perform the correct calculation for alignment based on difference).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S.P.N. 8,812,586 disclose synchronizing time stamps of multiple network elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451